Citation Nr: 1612309	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-46 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems of the left eye, to include glaucoma and failed penetrating keratoplasty, claimed to be as a result of deficient medical treatment at the VA Outpatient Clinic (VAOPC) in New Port Richey, Florida.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In February 2013, the Board remanded the claim to the RO for further development.  Pursuant to the remand, additional medical records were obtained, the Veteran was afforded a VA examination in May 2014, and a supplemental statement of the case was issued in July 2014.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran did not manifest an additional disability as a result of his February 2008 medical treatment at the VA Outpatient Clinic in New Port Richey, Florida.


CONCLUSION OF LAW

The criteria for entitlement to compensation for vision problems of the left eye under the provisions of 38 U.S.C. § 1151 have not been met. 38 U.S.C.A. § 1151 
(West 2014); 38 C.F.R. § 3.361 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Through a June 2007 notice letter,  the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  This letter satisfied the requirements of the VCAA, and no additional notice is required.  

The VCAA also imposes a duty to assist, requiring that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Pursuant to the February 2013 Board remand, the RO sent a letter in June 2013 requesting that the Veteran identify all relevant private medical providers and provide signed authorizations.  Medical records have been obtained for all of the providers identified by the Veteran.  The evidence in the claims file includes multiple VA examinations, Social Security Administration records, private treatment records, service treatment records (STRs), and VA treatment records.  To the extent that any additional medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.  

Also pursuant to the February 2013 Board remand, the Veteran was afforded a VA examination in May 2014, with a July 2014 addendum.  A VA opinion was also obtained in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examination and opinions are collectively sufficient.  The May 2014 VA examiner personally interviewed and examined the Veteran, considered his report of symptoms, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted above, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned acting Veterans Law Judge in July 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue on appeal, sought information regarding the chain of events and alleged incidents of negligence, and informed the Veteran that the missing element in his claim was a favorable opinion, given that a VA examiner had provided a negative opinion.  As indicated above, the claim was remanded for further development.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  VA has satisfied its duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




II. Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA hospital care, medical or surgical treatment, or examination results in additional disability or death, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

The additional disability cannot be the result of the Veteran's own willful misconduct or failure to follow instructions.  See 38 U.S.C.A. § 1151, 38 C.F.R. § 3.1(n).   To establish causation, the evidence must show both actual causation and proximate causation.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Id.  

To establish proximate cause, it may be shown that the disability or death was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

In addition to the above causation requirements, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without informed consent.  Id.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).

In this case, the Veteran claims that he suffers from vision problems in his left eye due to improper treatment and care, along with improper testing and the prescription of medications, that occurred in February 2008 at the New Port Richey VAOPC.  

The Veteran's vision problems in his left eye date back to 1995, when he underwent a corneal transplant after a piece of metal from a roof tile hit his eye.  In 2000, he suffered trauma from a motor vehicle accident and was punched in the left eye after the accident, resulting in a dehiscence of the corneal graft.  A private surgeon repaired the dehiscence and removed the lens.  The Veteran later had a repeat corneal transplant and intraocular lens placement in 2003, again by a private surgeon.  To prevent his body from rejecting the cornea, he was prescribed steroid eye drops.  In April 2007, he had a corneal relaxing incision performed by a private doctor.  See May 2014 VA Examination.  

In late February 2008, the Veteran presented to the VAOPC with complaints of cloudy vision and tearing in his left eye for the past three weeks, and informed them that he had two previous corneal transplants on the eye.  See VAOPC Treatment Records (VBMS 6/13/2008, pgs. 8-11); Board Hearing Testimony.  The Veteran was initially examined by a technician, who checked his vision and looked at his eyes with a slit-lamp.  The visual acuity in his left eye was measured at 20/400.  The technician then put dye drops in the Veteran's eyes, and stated his cornea was probably scratched due to dry eyes.  An optometrist examined the Veteran and agreed, and prescribed artificial tears eye drops for dry eyes. 

Eight days later, in early March 2008, the Veteran returned to his private doctor, Dr. F, where he was found to have graft rejection and was treated for the condition with aggressive steroid treatment.  The treatment record notes decreased visual acuity in the left eye over the last week without pain, with a visual acuity of 20/300.  See Private Treatment Records (VBMS 3/13/2009, pg. 3).  He had no history of glaucoma.  Id.  In a September 2012 letter, Dr. F recounts his March 2008 treatment of the Veteran and states that the rejection appeared to be present "for some time."  See VBMS 9/12/2012.  Dr. F also noted in his letter that after the rejection, the Veteran had an increase in eye pressure that was treated with glaucoma medicine.  

The Veteran's corneal graft subsequently failed.  In April 2008, at a VA visit, he had a visual acuity in the left eye of 20/400.  See VAOPC Treatment Records (VBMS 6/13/2008, pg. 2).  He had his third corneal transplant at the VA in September 2009.  See May 2014 VA Examination Medical History.  In December 2009, his wife accidentally hit him in the eye, resulting in a graft dehiscence, which was repaired at the VA.  He states his vision has been very poor since this accident.  In August 2010, a retina specialist at the VA found the Veteran's intraocular lens was displaced, and he had surgery to remove it.  VA records note a risk of this surgery is glaucoma.  See VVA CAPRI, pg. 260.  VA treatment records first note glaucoma in October 2010.  Id. at 202.  They also note a sudden loss of vision in the left eye in March 2011.  Id. at 150.  The VA doctor noted that sudden vision loss is usually due to circulatory problems.  Id.  In August 2013, the Veteran suffered trauma to his eye when his dog jumped up at him.  See May 2014 VA Examination Medical History.  This caused dehiscence of the corneal graft with prolapse of the ocular tissue, and he had surgery to repair it at the VA.  

The Veteran alleges three areas of negligence at the February 2008 VA visit: (1) a misdiagnosis of dry eye rather than graft rejection, (2) the administration of dye, which obscured the view of his eye and contributed to the misdiagnosis, and (3) the prescription of Refresh Tears eye drops, which he asserts diluted the effectiveness of his steroid drops.  He alleges that this misdiagnosis and incorrect treatment contributed to the graft rejection, which led to further corneal treatment and the development of glaucoma.

A VA physician rendered a medical opinion in January 2009 based on his review of the record at that time.  He opined that the patient was most likely in graft failure when he presented to the VAOPC in February 2008, given his visual acuity and examination description.  However, he stated that the prescription of artificial tears would not be significant enough to dilute the steroid drops and cause graft rejection.  He opined that given the length of time the patient had been experiencing decreased vision, it is not likely that aggressive treatment with steroids at the time of his VAOPC visit would have reversed the graft rejection.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2014.  The examiner, an ophthalmologist, gave a thorough history of the Veteran's prior surgeries and incidents of trauma, including an annotation of the Veteran's visual acuity from 2005 to the present.  The examiner noted that the current diagnoses were failed corneal graft, optic atrophy, and aphakia, all of the left eye.  At examination, he had complete loss of vision in his left eye (no light perception).

The examiner stated that medication for dry eyes is not an incompatible or adverse treatment for a patient who is also taking steroidal medication for a corneal transplant, and that these medications are frequently used together.  She stated that patients with a history of corneal transplant should be examined and treated by doctors who have been trained and have experience with those types of patients and can recognize and treat associated complications of corneal transplants, but she could not assess from the record whether the VA technician and optometrist who treated the Veteran in February 2008 had this training or experience.  

The examiner noted that the fluorescein dye that was instilled in the Veteran's eye does obscure examination of flare in the anterior chamber of the eye, which is a sign of corneal rejection.  She stated it is standard practice to use fluorescein dye as part of a slit-lamp examination, but it is used only after an initial examination of the anterior segment.  However, the dye does not obscure examination of the cells in the anterior chamber, which is a stronger sign of graft rejection.  At his VAOPC examination in February 2008, the Veteran's anterior chamber was described as deep and quiet, with no corneal edema described.  At his private examination in March 2008, cells were detected, with the anterior chamber described as 2+ cell OS, an indication of graft rejection. 

The examiner stated that when a patient who has undergone corneal transplantation complains of increased blurred and decreased vision in the eye, there must be careful examination of the anterior segment, and that a dilated retinal examination should also be performed.  The examiner found that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider by not performing a complete examination, given the Veteran's complaints.  She opined that the Veteran's additional disability (current complete vision loss in the left eye) was not reasonably foreseeable, as the two accidental traumas (in 2009 and in 2013) that followed the rejection episodes ultimately caused his complete loss of vision.  In the July 2014 addendum, the examiner further stated that the Veteran's visual acuities immediately preceding the February 2008 treatment and those following his subsequent corneal transplant demonstrate that his vision had not worsened.  She noted that in February 2008, when he presented to the VAOPC, his vision was 20/400 in the left eye.  In November 2009, after his corneal transplant following the rejection, his vision was 20/400 PH 20/200.  Therefore, she found there was no additional disability after the corneal transplant performed as a result of the corneal graft rejection.

Pursuant to the February 2013 remand, the examiner was also asked to opine whether the Veteran suffers from glaucoma of the right eye, and if so, the etiology of any found glaucoma.  The examiner found that the Veteran does not have glaucoma of the right eye.  The Board notes that treatment records show the Veteran has glaucoma of his left eye.  However, given the thorough examination and record review performed by the May 2014 examiner, it is apparent that the examiner was aware of the Veteran's left eye glaucoma, and would have considered this diagnosis in her opinion as to whether the Veteran suffers from any additional disability.  As such, the Board finds that this misinstruction does not render the opinion inadequate.

Considering the evidence of record, the Board finds that the preponderance of the evidence shows there is no additional disability due to the Veteran's February 2008 VAOPC examination and treatment.  When the Veteran presented to the VAOPC, his visual acuity was 20/400.  A week later, at his private examination in March 2008 with Dr. F, his visual acuity was improved at 20/300.  Then, at his visit to the VAOPC in April 2008, his visual acuity was the same as in February at 20/400.  This evidence demonstrates that the Veteran's condition was not any worse immediately after his VA treatment.  

Further, the evidence does not show that VA's failure to appropriately diagnose the Veteran's corneal rejection (if it existed at the time of his February 2008 VA examination) caused any subsequent additional disability.  The Veteran's corneal rejection was properly diagnosed a week later when he visited a private doctor, and no credible evidence has been presented to conclude that his rejection would have been prevented had it been recognized a week earlier.  The Veteran stated in his Board hearing that his private doctor told him that if he had come sooner, they could have prevented his corneal rejection by administering steroid injections.  However, his doctor's statement to this effect is not reflected in the medical records.  If the doctor did state this, it is not clear whether he meant one week sooner (when the Veteran visited VA) or three to four weeks sooner (when the Veteran first began experiencing symptoms of cloudiness).  As such, the Veteran's account of his private doctor's statement is of little probative value.  

The contention that the Veteran's graft rejection could have been prevented if not for the improper VA care is also in conflict with the January 2009 VA medical opinion.  The January 2009 VA clinician opined that the Veteran was likely already in graft failure when he presented to the VAOPC and that aggressive steroid treatment at that time likely would not have reversed the rejection.  In addition, VA treatment records attribute the corneal rejection to the prescription of generic steroid drops.  See August 2013 VA Treatment Records (VVA CAPRI, pg. 93).  Finally, in the July 2014 addendum, the May 2014 VA examiner, who had the benefit of reviewing all of the Veteran's medical records, similarly opined that he had no additional disability as the result of his VA treatment.  

While the Veteran currently suffers from complete vision loss in his left eye, the May 2014 examiner opined that this was not caused by his February 2008 VAOPC treatment, but is due to suffering two later traumatic accidents to his eye, including his wife accidentally elbowing him in December 2009, and his dog scratching him in 2013.  This conclusion is further bolstered by a May 2013 letter from Dr. M, one of the Veteran's private doctors, who states that his glaucoma and two corneal transplants are the result of trauma to the left eye in 2000.  See Private Treatment Records (VBMS 1/13/2014, pg. 19).  

While the Board regrets that the Veteran was dissatisfied with his February 2008 VAOPC care and has sympathy for his severe eye conditions, the weight of the evidence does not show that his February 2008 VAOPC examination and treatment caused any additional disability.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and his claim for compensation under 38 U.S.C.A. § 1151 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems of the left eye, to include glaucoma and failed penetrating keratoplasty, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


